Affirmed in part; Reversed in part and Opinion Filed February 11, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00157-CV

                       MICHAEL A. RUFF, Appellant
                                  V.
                         SUZANN RUFF, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-17273

                       MEMORANDUM OPINION
                   Before Justices Myers, Molberg, and Garcia
                            Opinion by Justice Myers
      Michael A. Ruff appeals the trial court’s order denying his motion under the

Texas Citizens Participation Act (TCPA) to dismiss Suzann Ruff’s claims. See TEX.
CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011.1 Mike2 brings twelve issues on

appeal contending: (1–3) the regional presiding judge lacked authority to issue

certain orders; (4–8) the trial court erred by denying Mike’s motion to dismiss; (9)

the trial court erred by finding Mike’s motion to dismiss was frivolous; and (10-12)

the trial court erred by finding the motion to dismiss frivolous and filed solely for

delay and awarding attorney’s fees to Suzann. We reverse the trial court’s award of

appellate attorney’s fees and remand that issue to the trial court for further

proceedings, and we otherwise affirm the trial court’s order denying the motion to

dismiss.

                                           BACKGROUND

        This appeal is the latest in the long-running litigation among members of the

Ruff family concerning management of the family finances.3




    1
       The Texas Legislature amended the TCPA effective September 1, 2019. Those amendments apply to
“an action filed on or after” that date. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess.
Law Serv. 684, 687. Because the underlying lawsuit in this appeal was filed December 18, 2017, the law
in effect before September 1, 2019 applies. See Act of May 21, 2011, 82d Leg., R.S., ch. 341, § 2, 2011
Tex. Gen. Laws 961–64, amended by Act of May 24, 2013, 83d Leg., R.S., ch. 1042, §§ 1–3, 5, 2013 Tex.
Gen. Laws 2499–2500; see also Clayton Mountain Dev., LLC v. Ruff, No. 11-20-00114-CV, 2021 WL
3413644, at *1 n.3 (Tex. App.—Eastland Aug. 5, 2021, no pet.) (mem. op.) (suit by Suzann against Mike
and his business entities concerning the constructive trust imposed by the arbitration award; original petition
was filed before September 1, 2019, but motion to dismiss was in response to Suzann’s seventh amended
petition filed after September 1, 2019; court of appeals held the 2019 amendments did not apply). All
citations to the TCPA are to the version before the 2019 amendments took effect.
    2
       The parties refer to themselves in the briefs as “Mike” and “Suzann,” and the earlier judicial opinions
refer to them in that manner. For consistency, we also refer to them by these names.
    3
     For more information on the history of the litigation, see Ruff v. Ruff, 05-18-00326-CV, 2020 WL
4592794 (Tex. App.—Dallas Aug. 11, 2020, pet. denied) (mem. op.).
                                                     –2–
      Suzann sued her son, Mike, in probate court, alleging he mismanaged and

converted to his own accounts most of the fortune built by Suzann’s deceased

husband. The case proceeded to arbitration. On December 7, 2017, the arbitration

panel issued its award, finding in Suzann’s favor that Mike breached fiduciary

duties, committed fraud, misapplied fiduciary property, converted assets, was

unjustly enriched, failed to provide an accounting, and was negligent.         The

arbitration panel awarded Suzann judgment of $49 million against Mike and

imposed a constructive trust on any entity Mike formed with monies or property

misappropriated from and originating with Suzann. An appendix to the arbitration

award listed many entities subject to the order of constructive trust. On April 10,

2018, the probate court confirmed the award, and it became the final judgment in

that court. This Court affirmed the probate court’s judgment. See Ruff v. Ruff, 05-

18-00326-CV, 2020 WL 4592794 (Tex. App.—Dallas Aug. 11, 2020, pet. denied)

(mem. op.).

      One of the entities on which the probate court judgment imposed a

constructive trust was Tavistock Group LLC. On February 12, 2010, Tavistock

purchased a house for Mike’s wife, Jennifer, to live in on Watson Avenue in Dallas.

The settlement statement for the purchase of the house showed Tavistock paid over

$2 million for the house.

      Suzann filed this suit on December 18, 2017, alleging that pursuant to the

arbitration award, she owned Tavistock and any property obtained with her funds.

                                       –3–
She sought a declaratory judgment and prayed for judgment “vesting and quieting

title in her of any interest Mike has in Tavistock Group LLC and any other property

he obtained using her funds, including” the Watson Avenue house. Mike filed his

original answer on January 22, 2018. Suzann filed the seventh amended petition on

October 30, 2020. This petition did not seek judgment quieting title but, like the

earlier petitions, sought declaratory judgment vesting in her the interests in

Tavistock, including the Watson Avenue house.

      On December 8, 2020, Mike filed a motion to dismiss under the TCPA. Mike

alleged the seventh amended petition was “in response to Mike’s communications

made in connection with his desire to protect his wife and children” from his brother,

Matthew, a convicted felon and registered sex offender, and “relates directly to

Mike’s communications about the health and safety of his family.” He also alleged

the seventh amended petition was in response to his exercise of the right to petition

and exercise of the right of association. He also alleged Suzann’s claims “fail” and

that he had affirmative defenses to Suzann’s claims, including the statute of

limitations, res judicata, and collateral estoppel.

      On January 11, 2021, Suzann filed a response to Mike’s TCPA motion to

dismiss. Suzann argued that Mike’s motion to dismiss was untimely as it was filed

more than sixty days after Mike filed his answer to the original petition and that the

claims in the seventh amended petition were not in response to any communications

by Mike that were protected under the TCPA. Suzann also asserted that Mike’s

                                          –4–
motion to dismiss was frivolous and filed solely for purposes of delay, and she

requested the trial court award her attorney’s fees.

       The trial court held a hearing on the TCPA motion to dismiss on January 19,

2021. The trial court had thirty days—until February 18, 2021—to rule on the

motion or the motion would be denied by operation of law. See CIV. PRAC. §§

27.005(a), 27.008. On February 2, 2021, Mike filed a motion to recuse the trial

judge, the Honorable Staci Williams. The next day, February 3, 2021, Judge

Williams signed an order voluntarily recusing herself from the case. Judge Williams

stated in the order that she believed herself to be qualified to preside over the case,

but she found that the interests of judicial economy dictated that she recuse herself

from the case. She asked the regional presiding judge, the Honorable Ray Wheless,

to assign another judge to preside over the case and, “[s]o that justice may continue

to be served, the Presiding Judge is also asked to extend all deadlines, pursuant to

the Texas Supreme Court’s Emergency Rules.” The following day, February 4,

2021, Judge Wheless signed an order extending the deadline for the trial court to

rule on the TCPA motion to dismiss to April 1, 2021, “as ancillary relief to the

recusal, and as provided for by the Supreme Court’s Thirty-Third Emergency Order

Regarding the Covid-19 State of Disaster.”4


   4
      The relevant portion of the supreme court’s Thirty-third Emergency Order Regarding the COVID-19
State of Disaster, effective from January 14, 2021 to April 1, 2021, stated:
       Subject only to constitutional limitations, all courts in Texas may in any case, civil or
       criminal—and must to avoid risk to court staff, parties, attorneys, jurors, and the public—

                                                  –5–
       The next day, February 5, 2021, Judge Wheless transferred the case to the

116th District Court, the Honorable Tonya Parker, presiding.

       On February 12, 2021, Judge Parker held a status conference with the parties

to decide how to proceed on the motion to dismiss. All parties, including Mike,

agreed to Judge Parker “deciding the pending motion by submission” without

holding a hearing in order to conserve the resources of the parties. However, when

Judge Parker told the parties she would not contact Judge Williams or her staff to

obtain a transcription of the hearing on the motion to dismiss, Mike objected to not

having a hearing on the motion before Judge Parker. After further discussion, Judge

Parker told the parties her staff would be in touch to schedule the hearing. No

hearing was held before Judge Parker on the motion to dismiss, and the docket sheet

shows a hearing set for March 29, 2021, on the motion was cancelled.

       On March 9, 2021, Mike filed a notice of appeal from the denial by operation

of law of his motion to dismiss.

       On April 1, 2021, Judge Parker signed an order denying Mike’s TCPA motion

to dismiss, finding the motion to dismiss was frivolous and was filed solely for




       without a participant’s consent except as provided in paragraph (b), modify or suspend any
       and all deadlines and procedures, whether prescribed by statute, rule, or order, for a stated
       period ending no later than April 1, 2020.
Thirty-third Emergency Order Regarding the COVID-19 State of Disaster, 629 S.W.3d 179 (Tex. 2021)
(mem). The provisions of paragraph (b), which concern proceedings under Title 5 of the Family Code, do
not apply to this case. See id.
                                                   –6–
purposes of delay, and ordering that Suzann recover her reasonable and necessary

attorney’s fees in the trial court and on appeal.

      On April 6, 2021, Mike amended his notice of appeal to include appeal of

Judge Parker’s April 1, 2021 order.

                          JUDGE WHELESS’S ORDER

      In his first, second, and third issues, Mike contends Judge Wheless did not

have authority to extend the time for the trial court to rule on the motion to dismiss

from February 18 to April 1, 2021. Mike argues that Judge Wheless, as a regional

presiding judge who was not assigned to hear the case, had no jurisdiction to extend

the deadline. Mike also argues he was denied due process if Judge Parker was not

allowed to hold a hearing. We disagree.

      Judge Williams voluntarily recused herself from this case. Section 24.002 of

the Texas Government Code, which addresses voluntary recusals, provides that

when a district court judge voluntarily recuses, “the judge shall enter a recusal order,

request the presiding judge of that administrative judicial region to assign another

judge to sit, and take no further action in the case except for good cause stated in the

order in which the action is taken.” TEX. GOV’T CODE § 24.002. Texas Rule of Civil

Procedure 18a(g)(4), which sets forth the duties of the regional presiding judge in

the recusal and disqualification of judges, provides that “[t]he regional presiding

judge or judge assigned to decide the motion may issue interim or ancillary orders

in the pending case as justice may require.” TEX. R. CIV. P. 18a(g)(4). Mike argues

                                          –7–
that Rule 18a(g) applies only to involuntary recusals where the case is assigned to

the regional presiding judge to decide the motion to recuse. Mike argues that

because Judge Williams voluntarily recused, Rule 18a(g)(4) does not apply, and

Judge Wheless had no authority to issue the order extending the deadline for the trial

court to rule on the TCPA motion to dismiss.

      The court of criminal appeals, however, has stated that the regional presiding

judge has authority to make interim or ancillary orders when a judge voluntarily

recuses:

      Although Section 24.002 does not expressly authorize interim or
      ancillary orders in voluntary recusal proceedings, we note that Rule
      18a(g) authorizes ancillary orders in recusal proceedings “unless and
      until” the Legislature passes a statute abrogating or limiting this rule.

Ex parte Thuesen, 546 S.W.3d 145, 154 n.8 (Tex. Crim. App. 2017). Thus,

according to the court of criminal appeals, the presiding judge’s authority under Rule

18a(g)(4) to make interim or ancillary orders extends to voluntary recusal

proceedings.

      Judge Wheless’s order extending the deadline for ruling on the TCPA motion

to dismiss qualifies as an administrative “interim or ancillary” order. An interim

order is “[a] temporary court decree that takes effect until something else occurs.”

Interim order, BLACK’S LAW DICTIONARY (8th ed. 2004); see also Interim order,

Black’s    Law    Dictionary     Free    Online    Legal    Dictionary    2nd     Ed.,

https://thelawdictionary.org/interim-order/ (“a term that means applies to a

temporary edict from a court such as a temporary injunction.”). Judge Wheless’s
                                      –8–
order provided no relief for any party on the motion to dismiss. It neither granted

nor denied the motion to dismiss but provided docket management by extending the

time for the trial court to rule on the motion that might otherwise have been denied

by operation of law due to the delays inherent in transferring the case to another

court and that court deciding the motion. Thus, it was administrative and interim

because it was “[a] temporary court decree that takes effect until something else

occurs,” either the trial court’s ruling or the end of the period to rule on the motion

on April 1, 2021, whichever came first.

      Mike argues that Judge Wheless’s authority was limited by article V of the

constitution and that “the constitutional limitations imposed on presiding

administrative judges preclude him from extending deadlines or acting outside of his

constitutionally defined duties.” Mike, however, does not specify what provision of

article V limits the authority of a presiding administrative judge.

      Mike also asserts that an automatic stay was imposed when he filed his notice

of appeal on March 9, 2021. See CIV. PRAC. § 51.014(b). Mike argues the automatic

stay stripped Judge Parker of jurisdiction to sign the April 1, 2021 order denying the

motion to dismiss and imposing sanctions against him for filing a frivolous motion

to dismiss. We disagree. Judge Wheless properly extended the time for Judge

Parker to rule on the motion to dismiss to April 1, 2021. Therefore, Mike’s notice

of appeal filed March 9, 2021, was premature because the period for ruling on the

motion to dismiss, as extended by J. Wheless under the supreme court’s emergency

                                          –9–
order, had not expired and Judge Parker had not yet ruled on the motion. A

premature notice of appeal is “deemed filed on the day of, but after, the event that

begins the period for perfecting the appeal.” TEX. R. APP. P. 27.1(a). The event that

began the period for perfecting the appeal was Judge Parker’s April 1, 2021 order.

Thus, we treat Mike’s March 9, 2021 notice of appeal as having been filed on April

1, 2021, after Judge Parker signed the order denying the motion to dismiss, finding

Mike’s motion to dismiss frivolous, and ordering him to pay attorney’s fees. We

conclude Mike’s filing of a notice of appeal on March 9, 2021, did not create an

automatic stay under section 51.014(b) on March 9, 2021, and the trial court had

jurisdiction to sign the April 1, 2021 order.

      Mike also contends he was denied due process if Judge Parker was not

allowed to hold a hearing. The TCPA provides that a hearing must be held within

60 days, 90 days, or 120 days of service of the motion to dismiss, depending on the

court’s docket conditions and whether discovery was allowed. Judge Williams held

a hearing on Mike’s TCPA motion to dismiss on January 19, 2021, which was forty-

two days after service of the motion to dismiss. At the status conference on February

12, 2021, Judge Parker stated she would decide the case by submission without

holding another hearing to conserve the parties’ resources. At first, all parties agreed

to this plan. Judge Parker stated she would not communicate with Judge Williams

or her chambers to obtain the reporter’s record for the hearing because of allegations

in Mike’s motion to recuse Judge Williams. Mike then told Judge Parker he wanted

                                         –10–
to have a hearing before her because “the record, the pleadings themselves are

voluminous and so oral argument might help refine and point the Court to the most

pertinent things relating to the motion to dismiss, the response and then the reply

that were filed.” Judge Parker said her staff would let the parties know when the

hearing would be. The docket sheet shows that on March 29, 2021, a hearing on the

motion to dismiss was canceled.

      Mike argues he was denied due process because, although Judge Wheless’s

order extended the time for a ruling on the motion to dismiss, the order did not extend

the time for holding the hearing on the motion to dismiss before Judge Parker.

However, Mike had a hearing before Judge Williams. The record does not show

that Mike made any attempt to provide the record of that hearing to Judge Parker.

Nor does the record show why the March 29, 2021 hearing was canceled.

      The TCPA provides for one hearing. It does not provide for a second hearing

if the trial judge recuses and the case is assigned to a different judge. Instead, the

Act ties the time for the trial court to rule on the motion to “the hearing.” CIV. PRAC.

§ 27.005(a) (“The court must rule on a motion under Section 27.003 not later than

the 30th day following the date of the hearing . . . .”). Allowing multiple hearings

in this situation would disrupt the system of efficient resolution of the motion to

dismiss. Also, the supreme court’s emergency order allowed courts to extend

deadlines, including deadlines for hearings, but it did not require them to hold

hearings where there was no preexisting right to a hearing.

                                         –11–
      Mike has not shown that he was entitled to a hearing before Judge Parker

when he had a hearing before Judge Williams. Mike also does not explain how the

denial of a hearing before Judge Parker probably resulted in the rendition of an

improper judgment. See TEX. R. APP. P. 44.1(a) (error not reversible unless it

probably caused the rendition of an improper judgment).

      We conclude Judge Wheless, as regional presiding judge, had authority under

Rule 18a(g)(4) to make administrative interim and ancillary orders, the supreme

court’s Thirty-Third Emergency Order Regarding the COVID-19 State of Disaster

gave authority to extend deadlines, and Judge Wheless’s order was an administrative

interim or ancillary order extending the deadline for the court to rule on the TCPA

motion to dismiss as authorized by the Emergency Order. Mike has not shown he

was deprived of due process by not having a hearing before Judge Parker or that any

violation of his right to due process was reversible error.

      We overrule Mike’s first, second, and third issues.

                      DENIAL OF MOTION TO DISMISS

      In his fourth through eighth issues, Mike contends the trial court erred by

denying his motion to dismiss under the TCPA. Mike’s fourth issue contends he

proved Suzann’s claims are based on Mike’s exercise of the right of free speech, the

right of association, and the right to petition. His fifth issue contends his motion to

dismiss was timely because Suzann sought new declaratory relief in the seventh

amended petition, which restarted the sixty-day deadline for Mike to file his motion

                                         –12–
to dismiss. Mike’s sixth issue contends that Suzann failed to present clear and

specific evidence of her claims. Mike’s seventh issue contends Suzann’s claims are

barred by res judicata, and his eighth issue contends Suzann’s declaratory judgment

action fails. We conclude Mike’s motion to dismiss was untimely and that the

seventh amended petition did not restart the time for Mike to file a TCPA motion to

dismiss.

                                 Standard of Review

      The TCPA “protects citizens who petition or speak on matters of public

concern from retaliatory lawsuits that seek to intimidate or silence them.” In re

Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig. proceeding). At the time Suzann

filed her original petition, section 27.005(b) of the TCPA provided:

      Except as provided by Subsection (c), on the motion of a party under
      Section 27.003, a court shall dismiss a legal action against the moving
      party if the moving party shows by a preponderance of the evidence
      that the legal action is based on, relates to, or is in response to the
      party’s exercise of (1) the right of free speech; (2) the right to petition;
      or (3) the right of association.

CIV. PRAC. § 27.005(b). Thus, the TCPA permits a defendant to move for dismissal

of a legal action that is “based on, relates to, or is in response to a party’s exercise

of the right of free speech, right to petition, or right of association.” Id. § 27.003(a).

      In deciding whether a legal action should be dismissed under the TCPA, the

trial court “shall consider the pleadings and supporting and opposing affidavits

stating the facts on which the liability or defense is based.” Id. § 27.006(a);

Goldberg v. EMR (USA Holdings) Inc., 594 S.W.3d 818, 824 (Tex. App.—Dallas
                                  –13–
2020, pet. denied). The trial court’s application of the TCPA is a matter of statutory

interpretation that we review de novo. Creative Oil & Gas, LLC v. Lona Hills Ranch,

LLC, 591 S.W.3d 127, 132 (Tex. 2019); Goldberg, 594 S.W.3d at 833 (citing

Youngkin v. Hines, 546 S.W.3d 675, 680 (Tex. 2018)). In conducting that review,

we consider, in the light most favorable to the nonmovant, the pleadings and any

supporting and opposing affidavits stating the facts on which the claim or defense is

based. Dyer v. Medoc Health Servs., LLC, 573 S.W.3d 418, 424 (Tex. App.—Dallas

2019, pet. denied).

                      Timeliness of the TCPA Motion to Dismiss

      We must first determine whether Mike filed the motion to dismiss timely.

      Suzann filed her original petition on December 18, 2017. A motion to dismiss

under the TCPA “must be filed not later than the 60th day after the date of service

of the legal action.” The record does not show when Mike was served, but it does

show he filed an answer to the original petition on January 22, 2018. Using that

date, Mike’s motion to dismiss was due no later than March 23, 2018. Mike filed

the motion to dismiss almost three years later on December 8, 2020.

      Mike argues that the sixty-day period for filing a motion to dismiss was

restarted when Suzann filed her seventh amended petition on October 30, 2020. The

supreme court has stated that when the plaintiff files an amended or supplemental

pleading that:

      (1) adds a new party or parties,

                                         –14–
      (2) alleges new essential facts to support previously asserted claims, or

      (3) asserts new legal claims or theories involving different elements
      than the claims or theories previously asserted,

then the new pleading asserts a new legal action and triggers a new sixty-day period

as to those new parties, facts, or claims. Montelongo v. Abrea, 622 S.W.3d 290,

293–94 (Tex. 2021). Suzann’s seventh amended petition did not add a new party or

parties. Suzann filed her sixth amended petition more than sixty days before Mike

filed his motion to dismiss. Therefore, the motion to dismiss only applies to “new

essential facts” or “new legal claims or theories” alleged in the seventh amended

petition that were not alleged in the sixth amended petition.

      Mike argues that Suzann’s earlier petitions sought relief based on a suit to

quiet title while in the seventh amended petition, “[s]he abandoned the quiet title

claim and now seeks declaratory relief interpreting the [probate court judgment].

The seventh petition is a new legal action seeking new declaratory relief.” Mike

may raise this argument only if Suzann’s earlier petitions did not allege the

declaratory judgment action.

      Suzann’s sixth amended petition alleged:

      59. Pursuant to §§ 37.001 through 37.011 of the Texas Civil Practice
      and Remedies Code [the Uniform Declaratory Judgments Act],
      Plaintiff requests that the Court declare that the title to Tavistock Group
      LLC, JMV Holdings LLC, and any other property obtained using
      Suzy’s funds vests in Plaintiff and to quiet title.

The sixth amended petition’s prayer included a request for:


                                        –15–
      The purported transfer of legal title to the property at [address of
      Watson Avenue house] from Tavistock Group LLC to Jennifer Ruff be
      declared unenforceable and fraudulent, and therefore is voided and set
      aside . . . .

In the seventh amended petition, the equivalent paragraph to paragraph 59 in the

sixth amended petition provided:

      57. Pursuant to §§ 37.001 through 37.011 of the Texas Civil Practice
      and Remedies Code, Plaintiff requests that the Court declare that the
      title to Tavistock Group LLC, and any other property obtained using
      Suzy’s funds vests in Plaintiff, pursuant to the Final Judgement [sic] of
      Probate Court No. 1.

The part of the prayer from the sixth amended petition quoted above is repeated

verbatim in the seventh amended petition.

      Paragraph 57 of the seventh amended petition is identical to paragraph 59 of

the sixth amended petition except that it deletes “JMV Holdings LLC” and “and to

quiet title” and adds the phrase “pursuant to the Final Judgement of Probate Court

No. 1.” Applying standard “redlining” comparing the sixth and seventh amended

petitions, the paragraph reads:

      59. 57. Pursuant to §§ 37.001 through 37.011 of the Texas Civil
      Practice and Remedies Code, Plaintiff requests that the Court declare
      that the title to Tavistock Group LLC, JMV Holdings LLC, and any
      other property obtained using Suzy’s funds vests in Plaintiff and to
      quiet title, pursuant to the Final Judgement of Probate Court No. 1.

      It is this last addition, “pursuant to the Final Judgement of Probate Court No.

1,” Mike argues, that transforms the lawsuit from one to quiet title into one seeking

declaratory judgment based on the probate court’s judgment confirming the

arbitration award. Mike asserts in his reply brief, “Here, Appellee’s claim has
                                        –16–
changed.     Appellee now seeks declaratory relief ‘pursuant to the Final

Judgment . . . .’” We disagree.

      In the sixth amended petition, the allegation that the declaration was sought

“pursuant to the Final Judgement” was implied. That it was implied is shown by the

next paragraph, identical in both petitions except for the removal of the references

to JMV LLC, which we present with standard “redlining” showing the changes from

the sixth amended petition to the seventh amended petition:

      60.58. Defendants have taken the position before this Court, and other
      courts, that the Probate Court’s Final Judgment does not impose a
      constructive trust over JMV and Tavistock, despite the Probate Court
      finding that Mike still retains property belonging to Suzy. This action
      seeks, inter alia, to enforce that Judgment as written. This action seeks
      to enforce that Judgment against Mike and all persons or entities in
      privity with him, including, but not limited to, Jennifer, and Tavistock,
      and JMV on the principles of res judicata and collateral estoppel
      because Mike and his privies tried by consent all issues about his
      creating and funding with his [sic] Suzy’s assets, the entities described
      in the Final Judgment, which included JMV Jennifer and Tavistock.

Thus, in the sixth amended petition, Suzann sought to enforce the probate court’s

judgment. The pleading of the declaratory judgment cause of action in the seventh

amended petition stated expressly what was implied in the sixth amended petition,

that the request for a declaration that title to Tavistock vested in Suzann was pursuant

to the probate court judgment.

      The request for declaratory relief declaring that title to Tavistock vested in

Suzann did not first appear in the sixth amended petition. It was alleged in the

original petition filed on December 18, 2017, and in every amendment to the petition

                                         –17–
that is in the record on appeal. The original petition, filed before the probate court’s

confirmation of the arbitration award, based the claim to Tavistock on the “Final

Award from the American Arbitration Association, which is attached as Exhibit

‘A.’” Suzann also alleged in the original petition that, “In accordance with Exhibit

A, Ms. Ruff owns any interest in Tavistock Group LLC . . . .” This is essentially the

same claim re-alleged repeatedly over two years in the subsequent amendments to

the petition.

      We conclude that Mike has not identified on appeal any allegations in the

seventh amended petition that added a new party, alleged new essential facts to

support previously asserted claims, or asserted new legal claims or theories

involving different elements than the claims or theories previously asserted. See

Montelongo, 622 S.W.3d 293–94. Therefore, the sixty-day period for filing the

motion to dismiss did not restart when Suzann filed the seventh amended petition.

      We conclude Mike’s motion to dismiss was not timely, and the trial court did

not err by denying Mike’s motion to dismiss. We overrule Mike’s fifth issue. We

need not address Mike’s fourth, sixth, seventh, and eighth issues.

                                    SANCTIONS
      In his ninth issue, Mike contends the trial court erred by finding Mike’s

motion to dismiss was frivolous and filed solely for purposes of delay. In his tenth,

eleventh, and twelfth issues, Mike contends Suzann failed to prove her entitlement

to the attorney’s fees the trial court awarded.

                                         –18–
                                  Frivolous Motion

      The TCPA provides, “If the court finds that a motion to dismiss filed under

this chapter is frivolous or solely intended to delay, the court may award court costs

and reasonable attorney’s fees to the responding party.” CIV. PRAC. § 72.009(b).

The order denying Mike’s motion to dismiss:

      ORDERED, ADJUDGED, and DECREED that the above-referenced
      motion is frivolous and was filed solely for purposes of delay and that
      Plaintiff recover her reasonable and necessary attorneys’ fees pursuant
      to TEX. CIV. PRAC. & REM. CODE ANN. § 27.009(b) in the amount of
      $6,438.00 before this Court, $20,000.00 in the event of an appeal to the
      Court of Appeals, $10,000.00 in the event a petition for review is filed,
      $15,000.00 in the event the Supreme Court requests full briefing, and
      $8,000.00 in the event the Supreme Court grants oral argument.

      We review the trial court’s decision to award attorney’s fees under the TCPA

for an abuse of discretion. Caliber Oil & Gas, LLC v. Midland Visions 2000, 591

S.W.3d 226, 242 (Tex. App.—Eastland 2019, no pet.). A trial court abuses its

discretion when it acts arbitrarily or unreasonably or without regard to guiding

principles. Id. at 242–43; see also Downer v. Aquamarine Operators, Inc., 701

S.W.2d 238, 241–42 (Tex. 1985).

      “Frivolous” is not defined in the Act; however, the common understanding of

the word “frivolous” “contemplates that a claim or motion will be considered

frivolous if it has no basis in law or fact and lacks a legal basis or legal merit.” Keane

Frac, LP v. SP Silica Sales, LLC, 608 S.W.3d 416, 433 (Tex. App.—Houston [1st

Dist.] 2020, no pet.); Pinghua Lei v. Natural Polymer Int’l Corp., 578 S.W.3d 706,

717 (Tex. App.—Dallas 2019, no pet.).
                                     –19–
      Mike argues his motion to dismiss was not frivolous because it was filed

timely and “has legal basis and merit.” As discussed above, Mike’s motion was not

filed timely, that is, within sixty days of service of the legal action but was filed

almost three years later. The trial court could conclude that Mike’s attempt to

explain his tardy filing as being based on new allegations in the seventh amended

petition was in bad faith and had no legal basis.

      We conclude Mike has not shown the trial court abused its discretion by

finding his motion to dismiss was frivolous and filed solely for delay. We overrule

Mike’s ninth issue.

                                   Attorney’s Fees

      The trial court awarded Suzann attorney’s fees of $6,438 for proceedings in

the trial court, $20,000 in the event of an appeal to the court of appeals, $10,000 if a

petition for review is filed, $15,000 if the supreme court requests full briefing, and

$8,000 if the supreme court grants oral argument.

      In his tenth issue, Mike contends the trial court erred by awarding attorney’s

fees to Suzann under section 27.009(b) because she had a contingency fee agreement

with her attorney. In his eleventh issue, Mike contends the trial court erred by

awarding attorney’s fees for Suzann’s attorney’s services in the trial court. In the

twelfth issue, Mike contends the trial court erred by awarding Suzann appellate

attorney’s fees because she failed to prove they were reasonable and necessary.



                                         –20–
      Texas uses the “lodestar method,” which is essentially a “short hand version”

of the Arthur Andersen factors, to determine reasonable and necessary attorney’s

fees. Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 496

(Tex. 2019); see Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812,

818 (Tex. 1997). Under the lodestar method, the factfinder must first determine the

reasonable hours spent by counsel and the reasonable hourly rate for counsel’s work.

El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 760 (Tex. 2012). The factfinder then

multiplies the number of hours that counsel worked on the case by the applicable

rate to determine the base fee or lodestar. Id. The base fee is presumed to reflect

the reasonable and necessary attorney’s fees. Rohrmoos Venture, 578 S.W.3d at

499. The factfinder may adjust the lodestar up or down if relevant factors indicate

an adjustment is necessary to reach a reasonable fee in the case. Id. at 500–01.

      It is the fee-claimant’s burden to provide sufficient evidence of both the

reasonable hours worked and the reasonable hourly rate. Id. at 498. “Sufficient

evidence includes, at a minimum, evidence of (1) particular services performed, (2)

who performed the services, (3) approximately when the services were performed,

(4) the reasonable amount of time required to perform the services, and (5) the

reasonable hourly rate for each attorney performing the services. Id.

      “General, conclusory testimony devoid of any real substance will not support

a fee award.” Id. at 501. Generalities about tasks performed provide insufficient

information for the factfinder to meaningfully review whether the tasks and hours

                                       –21–
were reasonable and necessary.         El Apple I, 370 S.W.3d at 764.          While

contemporaneous billing records are not required, Rohrmoos Venture, 578 S.W.3d

at 502, there must be some evidence to inform the trial court of the time spent on

specific tasks to enable the factfinder to meaningfully review the requested fees.

Long v. Griffin, 442 S.W.3d 253, 253, 255 (Tex. 2014) (per curiam); City of Laredo

v. Montano, 414 S.W.3d 731, 736–37 (Tex. 2013) (per curiam) (reversing and

remanding to redetermine attorney’s fees when attorney testified to the time

expended and the hourly rate but failed to provide evidence of the time devoted to

specific tasks).

        In support of her request for attorney’s fees, Suzann filed the declaration of

Mark Donheiser. Donheiser stated that he was one of the attorneys representing

Suzann and that he was primarily responsible for preparing Suzann’s response to

Mike’s motion to dismiss.       According to Donheiser, although other attorneys

participated in preparing Suzann’s response to the motion to dismiss, Suzann

requested only that she be awarded fees for the time spent by him. Donheiser

detailed the tasks that he performed in responding to Mike’s motion to dismiss, the

date on which he performed each task, and the number of hours that he spent on each

task.

        Donheiser stated that, in total, he spent 14.8 hours on Suzann’s response to

Mike’s motion to dismiss and that his hourly rate was $435.            According to

Donheiser, his hourly rate was “low” for an attorney of his experience in the North

                                         –22–
Texas area. Donheiser stated that he had reviewed the factors to be considered as to

the reasonableness of attorney’s fees, and based on those factors, it was his opinion

that the amount of $6,438 in attorney’s fees was reasonable and that the work

reflected thereby was necessary. Donheiser also opined about the attorney’s fees

that would be reasonable and necessary in the event of an appeal. Donheiser

recognized he had a contingent fee agreement with Suzann but opined that “the

likelihood of recover[ing] money from Mike is minimal because Mike has hidden

the misappropriated assets.” Donheiser’s declaration is sufficient to demonstrate

that Donheiser had personal knowledge of who performed each task, the date that

each task was performed, the amount of time spent on each task, and the hourly

billing rate for each task.

      Relying on MacFarland v. Le-Vel Brands LLC, No. 05-17-00968-CV, 2018

WL 2213913, at *7 (Tex. App.—Dallas May 15, 2018, no pet.) (mem. op.), Mike

asserts that Suzann is not entitled to recover attorney’s fees because she has a

contingent fee contract with her attorneys. MacFarland stands for the proposition

that the trial court did not abuse its discretion when it failed to award to a successful

TCPA movant attorney’s fees under section 27.009(a)(1) based on a contingent fee

agreement. Id. at *6–7. However, the TCPA specifically allows a successful movant

to recover only those attorney’s fees “incurred.” CIV. PRAC. § 27.009(a)(1).

      In contrast, section 27.009(b) gives the trial court discretion to award a TCPA

nonmovant “reasonable attorney’s fees” when a motion to dismiss is frivolous. See

                                         –23–
id. § 27.009(b). Section 27.009(b) does not require that these attorney’s fees be

“incurred” by the nonmovant. See id. Therefore, the fact that Suzann has a

contingent fee agreement with her attorneys was merely one factor that the trial court

could consider when it determined what constituted a reasonable and necessary fee.

See Rohrmoos Venture, 578 S.W.3d at 498 (“[B]ecause fee-shifting awards are to be

reasonable and necessary for successfully prosecuting or defending against a claim,

reasonableness and necessity are not dependent solely on the contractual fee

arrangement between the prevailing party and its attorney.”); Arthur Andersen, 945

S.W.2d at 818 (noting that “whether the fee is fixed or contingent on results

obtained” is one of the considerations in the base lodestar calculation).

        We conclude Mike has not shown the trial court abused its discretion in

awarding Suzann $6,148 attorney’s fees for counsel’s time spent on Mike’s frivolous

motion to dismiss. See Ruff v. Ruff, No. 11-20-00122-CV, 2021 WL 388707, at *9–

10 (Tex. App.—Eastland Feb. 4, 2021, pet. denied) (mem. op.).

        Mike also argues the evidence was insufficient to support the award of

appellate attorney’s fees. To recover fees for contingent appellate services, a party

must “provide opinion testimony about the services it reasonably believes will be

necessary to defend the appeal and a reasonable hourly rate for those

services.” Yowell v. Granite Operating Co., 620 S.W.3d 335, 355 (Tex. 2020).

        Donheiser’s declaration stated the following concerning appellate attorney’s

fees:

                                        –24–
      In the event of an appeal (which is inevitable), reasonable and necessary
      attorneys’ fees and expenses before the Court of Appeals would be
      $20,000. In the event a petition for review is filed, reasonable and
      necessary attorneys’ fees and expenses would be $10,000. In the event
      full briefing is requested by the Supreme Court, reasonable and
      necessary attorneys’ fees and expenses would be $15,000. In the event
      the Supreme Court grants argument, reasonable and necessary
      attorneys’ fees and expenses would be $8,000.

The declaration states that Donheiser’s hourly rate is $435 per hour and states the

“reasonable and necessary fees and expenses” for the different stages of the appellate

process. But Donheiser’s declaration does not “provide opinion testimony about the

services [he] reasonably believes will be necessary to defend the appeal.” Id.

(emphasis added); see also KBIDC Invs., LLC v. Zuru Toys, Inc., No. 05-19-00159-

CV, 2020 WL 5988014, at *23–24 (Tex. App.—Dallas Oct. 9, 2020, pet. pending)

(mem. op.) (applying Yowell). We conclude the evidence is insufficient to support

the award of appellate attorney’s fees.

      We sustain Mike’s twelfth issue, and we overrule Mike’s tenth and eleventh

issues.

                                  CONCLUSION
      We reverse the trial court’s award of attorney’s fees for services in the court

of appeals and the supreme court, and we otherwise affirm the trial court’s order

denying Mike’s TCPA motion to dismiss. We remand the case to the trial court for

determination of Suzann’s attorney’s fees for services in the court of appeals and the

supreme court and for further proceedings.


                                          –25–
                /Lana Myers//
210157f.p05     LANA MYERS
                JUSTICE




              –26–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MICHAEL A. RUFF, Appellant                     On Appeal from the 116th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00157-CV           V.                Trial Court Cause No. DC-17-17273.
                                               Opinion delivered by Justice Myers.
SUZANN RUFF, Appellee                          Justices Molberg and Garcia
                                               participating.

        In accordance with this Court’s opinion of this date, the April 1, 2021 order
of the trial court denying appellant Michael A. Ruff’s motion to dismiss is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the
trial court’s order awarding appellate attorney’s fees and REMAND the issue of
appellate attorney’s fees to the trial court for further proceedings. In all other
respects, the trial court’s order is AFFIRMED.

      It is ORDERED that appellee Suzann Ruff recover her costs of this appeal
from appellant Michael A. Ruff.


Judgment entered this 11th day of February, 2022.




                                        –27–